Title: Elizabeth Smith Shaw to Abigail Adams, 26 August 1792
From: Shaw, Elizabeth Smith
To: Adams, Abigail


My Dear Sister—
Haverhill August 26th 1792
I hope you will not think me criminally negligent in not particularly addressing myself to you before now— You may be assured I always think of you with the tenderest affection, & wish that I could have time, in a more correct manner to evidence the ebulitions of a Heart, filled with every sentiment of Esteem Love, & Gratitude— When I write to my Sister Cranch, I generally write in great haste, & think that if you wish to hear from me, you can easily satisfy yourself by enquiring of my Sister—

I thank you my dear Sister, for your kind attention to my Son— It was very pleasing to me that he was approved of by you— But you see in what a condition his poor Leg is— It has been a source of great Care, & anxiety to me ever since I saw you— Perhaps no one ever had a greater dread of seeing Persons useless than Myself. yet the whole of last winter, I feared that if my Sons life was spared, I should have the misfortune to see him a miserable Criple— And I know that our Circumstances were such as must add a double weight to the unhappy Lot— I had fondly hoped that he might one day, have been, not only a faithful Friend to his Sisters, but a kind Benefactor— But how often do find our best Prospects fail us, & Props raised up where we least expected them—
Joseph could not have given Bread to his Brethren & supported his aged Father if he had not have been cast into the Pit, & sold to the Ishmalites—nor perhaps would Mephibosheth been kindly allotted a Portion at the Kings Table, had he not been disordered in his feet—
These Reflections (my Sister) are the bright gleams which sometimes serve to chase away those melancholly Ideas, which are too apt hover round me—
It is a dissagreeable Situation not to dare to trust ourselves with our own Thoughts— I know it is a vain thing for me to distress myself about future Contingences—& if in my Path of Life, I find many Thorns, & Briars dark & gloomy shades, yet I ought with a thankful heart to consider the many mercies that are strewed in the way, & with a meek, & humble temper view the soverign hand that guides the Whole, & with equal Justice, & tenderness sends his merciful, & afflictive Dispensations—
I was grieved to hear Mrs Smith was so sick, & suffered so much on her Passage to London— I think it was a dreadfull situation for a Lady to be in, on board Ship— She was so kind as to write to me just before her embarkation—
I was dissapointed in not seeing Mr Adams & Louisa here— I expected them every day— Why should he not come— It is not Calypso’s Island—there are no Syrens here—
I am sorry to hear your health is still so poor— Perhaps a Journey would do you good will not Mr Adams & you, favour us with a visit before his return to Congress— I long to see you— Cousin Betsy is not well yet, but a great deal better— I think she is recovering, though it seems to be a slow peice of work Sister Cranch wrote me word that Betsy Quincy was with you— She is full of life, & spirits— there are many excrecences which must be discreety loped off, by the careful hand of Education— I think the Stock is good, & hope you will find it worth cultivating— You must let her work for you, & make her serviceable—she loves to serve—
When did you hear from Cousin Charles & Thomas— They must be very dull without there Sister, or you—
adieu my dear Sister— may your Health be restored & you continued a Blessing to all your Connections, as well as to / your affectionate
Elizabeth Shaw
